Citation Nr: 1038631	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-38 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 18, 1996, to 
February 23, 1996.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied the benefits sought on appeal.  
The Board subsequently remanded the case in November 2009 to 
provide the Veteran a hearing before a Veterans Law Judge.  The 
RO scheduled the Veteran for a hearing and notified him in 
February 2010 of the time and place of the Board hearing.  
Subsequent to the Veteran's request to reschedule the hearing, 
the RO again notified him in May 2010 of the time and place of 
his rescheduled Board hearing.  Thus, there is compliance with 
the Board's remand instructions.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting that where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance).

As noted above, in May 2010, the Veteran was notified of the time 
and place of a Board hearing he had requested.  See 38 C.F.R. § 
20.704(b) (2010).  He failed to report for the hearing, however, 
and no request for postponement was ever received.  Accordingly, 
the Board will process his appeal as though the request for 
hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2010).

The Board further notes that the Veteran's representative, in an 
August 2010 informal brief presentation, has argued that the 
Veteran's case must be remanded to the agency of jurisdiction for 
the issuance of a Supplemental Statement of the Case prior to the 
Board's adjudication of the matter.  However, the Board notes 
that, although the issuance of a supplemental statement of the 
case was directed in the Board's November 2009 remand, such is 
not required unless there have been "any material changes in, or 
additions to, the information included in the Statement of the 
Case or any prior Supplemental Statement of the Case."  38 
C.F.R. § 19.31(a) (2010).  In this case, the Veteran failed to 
report for his scheduled hearing, which could have provided 
information relevant to his appeal.  Because he failed to report 
for the hearing and has not otherwise submitted new evidence 
following the issuance of the Statement of the Case in November 
2006, the Board finds that no such development was warranted, and 
the AOJ did not err in not providing the Veteran with an SSOC on 
remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  No back disorder other than postural kyphosis was noted at 
the time of the Veteran's August 1995 pre-service medical 
examination.

3.  The Veteran injured his back in November 1995, following his 
pre-service medical examination but prior to his entry into 
active military service.

4.  The Veteran entered active military service in January 1996.

5.  The Veteran did not experience any injury or disease of his 
back while on active duty.

6.  The Veteran clearly and unmistakably had a back disorder 
prior to service that clearly and unmistakably did not increase 
in severity during service.


CONCLUSIONS OF LAW

1.  The presumption of soundness with respect to the Veteran's 
claimed back disability has been rebutted.  38 U.S.C.A. §§ 1110, 
1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2010).

2.  There is clear and unmistakable evidence that the Veteran's 
back disorder existed prior to his period of active military 
service and was not aggravated during service.  38 U.S.C.A. §§ 
1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
decided herein has been accomplished.  

In this respect, through a June 2006 notice letter, the Veteran 
received notice of the information and evidence needed to 
substantiate his claim.  Thereafter, the Veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the Veteran 
has been afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

The Board also finds that the June 2006 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  In the letter, the RO also notified the Veteran that 
VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2006 letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In addition, the Veteran was 
given notice regarding the award of an effective date and rating 
criteria pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), in the June 2006 notice letter.  The Board does not now 
have such issues before it.  Consequently, a remand for 
additional notification on these questions is not necessary.  The 
Board thus finds that "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claim decided herein.  Here, the Veteran's 
service treatment records have been associated with the claims 
file, as have records of his pre-service treatment from private 
treatment providers.  The Veteran was provided VA medical 
examination in August 2006; report of that examination has been 
associated with the claims file.  In that connection, the Board 
notes that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA examination 
obtained in this case is adequate, as it is predicated on 
consideration of all of the pertinent evidence of record, to 
include the statements of the Veteran, and documents that the 
examiner conducted a full physical examination of the Veteran.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
Additionally, the Veteran and his representative have both 
submitted written argument, and the Veteran indicated in a 
September 2006 statement that there were no records relevant to 
his claim that have not been obtained by VA.  Otherwise, neither 
the Veteran nor his representative has identified, and the record 
does not indicate, existing records pertinent to the claim that 
need to be obtained.  Under these circumstances, the Board finds 
that VA has complied with all duties to notify and assist 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Board is not required to discuss all of the evidence of 
record.  Rather, it must provide only the reasons for its 
rejection of any material evidence favorable to the Veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the 
regulatory requirement that VA "review ... the entire evidence 
of record" is not a requirement that the adjudicator "analyze 
and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires:  (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Further, it is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
afforded the claimant.  38 U.S.C.A. § 5107(b). 

Every Veteran who served in the active military, naval, or air 
service after December 31, 1946, shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable 
presumption of soundness unless a condition is noted at entry.  
VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See 
also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).; 
38 U.S.C.A. § 1153 (West 2002).  If the presumption of sound 
condition is rebutted, "then the Veteran is not entitled to 
service-connected benefits."  Wagner, 370 F.3d at 1096.

Relevant medical evidence consists of pre-service medical records 
and the Veteran's service treatment records, as well as report of 
a VA examination conducted in August 2006.  Pre-service treatment 
records reflect that the Veteran was treated in November 1995 for 
an acute back strain that occurred when a pallet fell and struck 
him in the back at work.  At that time, the Veteran complained of 
pain in his thoracic and lumbar spine.  Physical examination 
revealed normal range of motion, and no fracture or other 
abnormality was noted on radiological examination.  Some 
tenderness was noted, and the Veteran was diagnosed with acute 
low back strain secondary to contusion.  At a follow-up visit in 
December 1995, the Veteran was again noted to have normal range 
of motion of the spine, with no palpable tenderness.  The 
physician at that time recommended a four-week restriction on 
lifting, twisting, and bending.

Review of the Veteran's service treatment records reflects that 
he was given physical examination in August 1995, prior to his 
entry into service and prior to the November 1995 pre-service 
injury noted above.  At the time of the pre-service examination, 
the Veteran's spine and musculoskeletal system were noted to be 
normal, with the exception of postural kyphosis.  On an August 
1995 report of medical history, the Veteran indicated that he had 
no trouble with his back.  On January 23, 1996-five days after 
he entered active duty-the Veteran was seen with complaints of 
low back pain for the past three to four months.  He reported at 
that time having injured his back prior to service and having 
experienced constant pain since that time.  He reported no injury 
during service that led to or aggravated his complaints.  
Physical examination found a normal alignment and normal range of 
motion with no neurological symptoms.  The Veteran was referred 
for orthopedic consultation and was instructed to refrain from 
training activities until the consultation could be obtained.  At 
the orthopedic consultation, which was conducted on February 8, 
1996, the Veteran again reported his pre-service injury and 
stated that he had experienced back pain since the injury.  His 
orthopedic examiner conducted radiological examination, which 
revealed congenital spina bifida but was otherwise within normal 
limits.  The orthopedist's impression was chronic low back pain 
that existed prior to service.  Pursuant to the orthopedic 
consultation, the Veteran was issued a physical profile on 
February 8, 1996, that directed him to refrain from training due 
to his pre-existing low back pain.  

Also on February 8, 1996, a Medical Board was conducted, at which 
the Veteran was found to have suffered from low back pain since 
his pre-service injury.  The examination acknowledged the 
Veteran's complaints of increased pain with physical activity or 
heavy lifting, which symptoms were aggravated by heavy lifting 
and prolonged standing.  The Medical Board reviewed the Veteran's 
pre-service medical treatment records and acknowledged that the 
Veteran had first been seen for complaints of back pain just five 
days after entering active duty.  The Medical Board further noted 
that he had not been allowed to engage in basic training, having 
instead remained at the Reception Station for the duration of his 
time on active duty.  Physical examination revealed a normal 
range of motion with some tenderness to touch in his lower spine 
area.  The Veteran was noted to have normal lower extremity 
strength, normal deep tendon reflexes, and normal neurological 
functioning.  Radiological examination was normal, and the 
Veteran's final diagnosis was chronic back pain that pre-existed 
service.  The Medical Board found that the Veteran's pre-existing 
condition would preclude satisfactory completion of basic 
training and recommended that he be discharged from service on 
the basis of the pre-existing condition.  The Veteran was 
discharged on February 23, 1996, on the basis of "failure to 
meet procurement medical fitness standards."

The Veteran was afforded a VA examination in August 2006.  At 
that time, the Veteran reported having injured his back prior to 
service in 1995 and complained of having experienced low back 
pain since that time.  The examiner noted the Veteran's in-
service history of complaints of low back pain, as described 
above, and acknowledged that he was discharged from duty due to 
his low back complaints.  The Veteran stated at the examination 
that he had constant pain that was aggravated with prolonged 
sitting, standing or walking, as well as increases in physical 
activity.  The Veteran reported that he took no medication and 
sought no treatment for his back complaints and had not lost any 
time from his job as an over-the-road truck driver due to his 
back problems.  Physical examination revealed pain on motion with 
some limitation of  motion, but no muscular or neurological 
abnormalities or tenderness to palpation was noted.  The examiner 
diagnosed the Veteran with chronic mechanical low back strain 
with possible early degenerative disc changes of the lumbar 
spine, which were noted on radiological evaluation.  The examiner 
confirmed that he had reviewed the Veteran's entire claims file, 
including his 1995 pre-service medical records as well as his 
service records, and opined that the Veteran's pre-existing low 
back disorder was not aggravated by his time in military service.  
In so finding, the examiner noted that there was no record of any 
injury to the back during the Veteran's service and observed that 
he was first seen for complaints of back pain only five days 
after entering active duty.  The examiner concluded that there 
was simply "no evidence of any injury or other interim event 
which could be cited as an aggravating factor of his low back 
condition which began prior to entering active military 
service." 

In the present case, the evidence shows that, with the exception 
of postural kyphosis, no defects, infirmities, or disorders of 
the back were objectively identified when the Veteran was 
examined for induction into service in August 1995.  Thus, he is 
entitled to the presumption of soundness.  That is, he is 
presumed to be sound upon entering service with respect to his 
back unless there is clear and unmistakable evidence that the 
disability exited prior to service and was not aggravated by 
service.

With respect to whether the presumption of soundness has been 
rebutted, the Board finds that there is clear and unmistakable 
evidence that the Veteran had a back disorder prior to service 
that was not aggravated by service.  The Veteran has stated on 
multiple occasions, including in multiple statements to VA and to 
his VA examiner, that he injured his back prior to entering 
active military service.  Medical records from his November 1995 
and December 1995 treatment visits for a back injury are of 
record, and the Veteran reported a history of a back injury with 
subsequent ongoing pain when he was examined for complaints of 
back pain in January 1996, five days after his entry onto active 
duty.  Importantly, the Veteran did not report any in-service 
injury or disease of the back at that time.  In February 1996, a 
service department Medical Board concluded, after examining the 
Veteran's pre-service and in-service treatment records and 
considering the Veteran's statements, that the Veteran's back 
disorder was due to his November 1995 pre-service back injury and 
thus existed prior to service.  Similarly, in August 2006, a VA 
physician examined the Veteran, reviewed the record, and 
concluded that the Veteran's back disorder predated military 
service and was not aggravated thereby.  None of the evidence 
suggests otherwise.  (The Board further notes that at his August 
2006 VA examination, nearly 10 years after service, the Veteran 
was diagnosed with only early degenerative changes of his spine.)  
It is the Board's conclusion, therefore, that the evidence 
clearly and unmistakably shows that the Veteran's back disorder 
was present prior to service and was not worsened thereby.

As noted above, a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, or 
air service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  Falzone v. Brown, 8 Vet. App. 
398 (1995).  Temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 
1 Vet. App. 292 (1991).

In this case, the Veteran's service lasted only 1 month and 7 
days; during that time, he was prohibited from engaging in basic 
training exercises and in fact remained at the Reception Station 
until his discharge.  Further, the Board finds compelling the 
fact that the Veteran first complained of back pain a mere five 
days after his entry into active military service and that there 
is no indication whatsoever of any intervening back injury or 
disease during that five-day time.  Although it appears that the 
Veteran did exhibit increased symptoms of a back disorder during 
that time, the evidence of record clearly and unmistakably 
demonstrates that the underlying condition did not undergo a 
chronic or permanent worsening during service.  Specifically, the 
record shows that the Medical Board concluded, after examining 
the facts of the case-including that he had reported 
experiencing back pain since his pre-service injury and had 
incurred no injuries during service-that the Veteran's back 
disorder had pre-existed service and that his symptoms had 
worsened.  The Medical Board did not find, however, that the 
Veteran's underlying disability had undergone any worsening 
during his 37-day period of active duty.  See, e.g., Hunt, 1 Vet. 
App. at 296-97.  In so finding, the Board also looks to the fact 
that the only medical evidence of record providing an opinion 
regarding the question whether the Veteran's disability worsened 
during service-the August 2006 VA examination-concludes that 
there is no evidence whatsoever in the record to suggest such a 
finding.

In this case, taking into consideration the medical evidence of 
the Veteran's back disability that existed prior to service and 
the findings of both the February 1996 Medical Board and the 
August 1996 VA examiner, the Board finds that the evidence is 
clear and unmistakable that the Veteran's pre-existing back 
disability was not aggravated by service, based on the lack of 
any medical evidence reflecting that any underlying back 
disability, as contrasted to any symptoms of the disorder, 
worsened.  See Green v. Derwinski, 1 Vet. App. 320, 322 (1991) 
(evidence of the Veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, does 
not constitute evidence of aggravation).  To that end, the Board 
looks to the Veteran's report in service that his back pain had 
begun prior to service at the time of his pre-service injury, as 
well as to the VA examiner's conclusion that there was no 
intervening injury or event during service that could have caused 
any claimed aggravation.

The Board has considered the Veteran's contentions that his back 
problems were worsened by his time in service.  However, as a 
layperson, the Veteran has no competence to give a medical 
opinion.  Thus, while the Veteran is competent to report symptoms 
observable to a layperson, such as pain; a diagnosis that is 
later confirmed by clinical findings; or a contemporary 
diagnosis, he is not competent to independently opine as to the 
specific etiology of a condition.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  In addition, while the Veteran is 
competent to report the symptoms he experienced, his assertions 
and reported history were considered by the examiner who provided 
the opinion that his back disability existed prior to service and 
was not aggravated by service.  Thus, the Veteran's own 
assertions as to the etiology of his current back disability have 
little probative value.  

In the absence of a showing of competent evidence of any in-
service injury or worsening of the Veteran's pre-existing back 
disability, the Board finds that the evidence clearly and 
unmistakably shows that the Veteran's pre-existing back 
disability was not aggravated during service.  As discussed 
above, upon reviewing all the evidence of record, the Board finds 
that there is clear and unmistakable evidence that that the 
Veteran's back disorder both existed prior to service and was not 
aggravated by service.  The presumption of soundness is therefore 
rebutted.  The Board concludes that the Veteran does not have a 
back disorder that was incurred in or aggravated by service.  In 
reaching this conclusion, the Board acknowledges that the benefit 
of the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, as the evidence 
clearly weighs against the veteran's claim, the doctrine is not 
for application in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

 
ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


